DETAILED ACTION
This action is responsive to communications filed 21 January 2022.
Claims 3, 10 and 17 remain canceled.
Claims 1-2, 4-9, 11-16, 18-23 are subject to examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 September 2021 was filed after the mailing date of the final Office action on 18 June 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
However, Applicant argues in substance:
The cited portions of Gauvin does not disclose or suggest items that define particular data relationships between entities nor the corresponding highlighting of entities corresponding to the entities having that particular data relationship. See Remarks pages 10-11.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The limitations “each item of the plurality of items represents a particular node plan that defines particular data relationships between two or more of the plurality of entries according to the particular node plan” and that “responsive to the first user input, automatically highlighting a particular set of entity representations in the graphical display, wherein the particular set of entity representations is a set of two or more entity representations that correspond to entities that have the data relationship between them as defined by the first item.”, under broadest reasonable interpretation, denote that each item of a list represents a node plan that denote relationships between the nodes, and highlighting the nodes in a graphical display that have a relationship defined by the plan in response to input, therefore Gauvin at least discloses and/or teaches a graphical display including both a hierarchical view (i.e. list) and a topology view (i.e. graphical) where the hierarchical view can include zone sets (i.e. item defining particular data relationships) that when selected will highlight for display in the network topology view member devices within the zone (i.e. automatically highlighting the two or more entities that have the relationship defined by the item in the list), see at least [col. 11, ls. 46-57] [col. 10, ls. 27-41] [col. 11, ls. 58-col. 12, ls. 14] [col. 32, ls. 17-42] [col. 16, ls. 35-56] [FIG. 2]. Gauvin does not explicitly denote that the items defining the relationships are “node plans” (such as further defined in dependent claims, e.g. a protection group, a recovery plan, etc.), therefore Towstopiat was brought in to at least disclose and/or teach recovery plans that are displayed in a list (i.e. items representing a node plan) that when selected will display animated progress indicators in a region representing the termination (e.g. of the plan) of one or more modes at the site (i.e. in a graphical display), see at least [col. 13, ls. 35-41] [FIG. 5] [col. 7, ls. 38-64] [col. 8, ls. 8-25] [col. 10, ls. 26-43]. The combination of Gauvin in view of Towstopiat would have displayed, on an interface with a list view and graphical view, a group, in this case instead of a zone set, a recovery plan, and where the graphic display highlights member devices within the zone, the substitution of the zone set for a recovery plan comprising nodes to terminate at a sight would have been obvious to have been highlighted in the graphic display, as Towstopiat also presents the nodes in a display.  It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Gauvin in view of Towstopiat to have represented a particular node plan that defines relationships between two or more of the plurality of entities according to the particular node plan in each item of the plurality of items. One of ordinary skill in the art would have been motivated to do so to display recovery plans in a list and graphically distinguish them from each other based on status, where recovery plans specify the computing nodes that are to be transferred (Towstopiat, [col. 8, ls. 8-25] [col. 10, ls. 26-43] [col. 13, ls. 35-41]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-9, 12-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gauvin et al. (US-7315985-B1) hereinafter Gauvin in view of Towstopiat et al. (US-9098457-B2) hereinafter Towstopiat.
Regarding claim 8, Gauvin discloses:
A system ([col. 9, ls. 61-8] mechanisms) comprising: 
a processor ([col. 12, ls. 27-48] comprising computerized device 110 with processor 113), 
a communication interface ([col. 12, ls. 27-48] e.g. computerized device 110 with communications interface 115), and 
one or more non-transitory computer-readable storage media storing sequences of instructions ([col. 12, ls. 27-col. 13, ls. 5] memory system 112 (of computerized device 110) encoded with a resource manager application 120-1 representing software code such as data and/or logic instructions (e.g. stored in the memory or on another computer readable medium)), which when executed by the processor ([col. 12, ls. 27-col. 13, ls. 5] processor 113 can access the memory system 112 via the interconnection system 111 in order to launch, run, execute, interpret or otherwise perform the logic instructions of the resource manager application 120-1 in order to produce the resource manager process 120-2), cause the processor to: 
concurrently display, on a display device of a computing device ([col. 11, ls. 46-57] computerized device 110 includes a display 130), a user interface including a graphical display and a list display ([col. 11, ls. 46-57] graphical user interface 150 includes a hierarchical arrangement of icons 160 (i.e. list display) and a network topology view 200 (i.e. graphical display)); 
wherein the graphical display includes a plurality of entity representations ([col. 11, ls. 46-col. 12, ls. 14] host display area 170, network display area 180, storage display area 190, wherein to display corresponding elements (i.e. entity representations) e.g. 171, 181, and 191 within the respective host, network and storage display areas); 
wherein each entity representation of the plurality of entity representations represents a corresponding entity of a plurality of entities managed by a computing system ([col. 10, ls. 9-26] resources that can be graphically managed include both software resources such as application programs as well as remote physical devices such as servers, hosts, data storage systems, network switches, disks, database applications, software entities, or other entities upon, or in which those software applications operate); 
wherein the list display includes a plurality of item entries ([col. 10, ls. 27-41] hierarchical arrangement of element icons that represent various network elements (i.e. item entries), see item 160 such as in FIGs. 1, 4, etc.); 
wherein each item entry of the plurality of item entries represents a corresponding item of a plurality of items ([col. 10, ls. 27-41] e.g. host elements, storage elements, connectivity elements); 
wherein each item of the plurality of items defines particular data relationships between two or more of the plurality of entities ([col. 10, ls. 27-41] e.g. host elements, storage elements, connectivity elements [col. 11, ls. 58-col. 12, ls. 14] e.g. all host related devices (i.e. defining relationships between two or more of the elements to be displayed, e.g. related as hosts, related as storages, connectivity (see [col. 32, ls. 17-41] zone sets, e.g. particular zone set 260) etc.), whether they be hosts, adapters, or ports are shown as host elements 171 within the host display area 170 [col. 16, ls. 35-56] user has expanded the host element icon 161-3 in order to display a list of individual host element icons, and in addition, the user using an input device 116 (FIG. 2) has selected (162) individual respective host element icons corresponding to specific host devices for display within the network topology view 200); 
receive, at the computing device, first user input that selects a particular item entry in the list display corresponding to a first item ([col. 32, ls. 17-41] [FIG. 13] user 108 has selected a particular zone set 260 from a collection of zone sets 261 and 262); and
responsive to the first user input, automatically highlight a particular set of entity representations in the graphical display ([col. 32, ls. 17-41] upon doing so (e.g. selected a particular zone set) the particular member elements associated with member devices within that selected zone set are highlighted for display within the network topology view 200), wherein the particular set of entity representations is a set of two or more entity representations that correspond to entities that have the particular data relationship between them as defined by the first item ([col. 32, ls. 17-41] e.g. particular member devices (i.e. two or more entity representations) associated with member devices (i.e. corresponding to entities that are related) within that selected zone set (i.e. in a particular way defined by the first item)), and wherein highlighting the particular set of entity representations comprises presenting indicators illustrating how the two or more entities are related according to the data relationships defined by the first item ([col. 32, ls. 17-41] e.g. certain host adapter ports highlighted with coupling conditions 272 shown in bold or different color links to indicate (i.e. indicators) that these coupling conditions are part of a zone selected by the user between the host elements 171 and the connectivity element 181-1 and its associated ports, likewise, between the connectivity element 181-1 and the storage element 195 that corresponds to a port within a storage device represented by the storage elements 191, and the resource manager 120 has highlighted the coupling condition links 272 to illustrate that these elements within the network topology view 200 are part of the zone 260 selected by the user (i.e. relationship defined by the first item, a particular zone set)). 
Gauvin does not explicitly disclose:
wherein each item of the plurality of items represents a particular node plan that defines relationships between two or more of the plurality of entities according to the particular node plan;
However, Towstopiat discloses:
wherein each item of the plurality of items represents a particular node plan that defines relationships between two or more of the plurality of entities according to the particular node plan ([col. 13, ls. 35-41] recovery plans are displayed in a recovery plan list and are graphically distinguished from each other based on status [FIG. 5] [col. 7, ls. 38-64] selection of a disaster recovery plan to execute and displays a first animated progress indicator in first region representing termination of one or more computing nodes at first site [col. 8, ls. 8-25] e.g. computing nodes within the associated business unit [col. 10, ls. 26-43] recovery plan specifying that computing nodes from first site are to be transferred to second site);
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Gauvin in view of Towstopiat to have represented a particular node plan that defines relationships between two or more of the plurality of entities according to the particular node plan in each item of the plurality of items. One of ordinary skill in the art would have been motivated to do so to display recovery plans in a list and graphically distinguish them from each other based on status, where recovery plans specify the computing nodes that are to be transferred (Towstopiat, [col. 8, ls. 8-25] [col. 10, ls. 26-43] [col. 13, ls. 35-41]).
Regarding claim 9, Gauvin-Towstopiat disclose:
The system of Claim 8, set forth above, wherein: 
Gauvin discloses:
each entity of the plurality of entities is a node in a multi-node computer system ([col. 10, ls. 9-26] resources that can be graphically managed include both software resources such as application programs as well as remote physical devices such as servers, hosts, data storage systems, network switches, disks, database applications, software entities, or other entities upon, or in which those software applications operate); and 
Gauvin does not disclose:
each item of the plurality of items is a protection group defining a data relationship between a source node providing a main point of access for the data and one or more destination nodes storing similar data or is a recovery plan defining a data relationship between a source node and a failover node configured to replicate data of the source node.  
However, Towstopiat discloses:
each item of the plurality of items is a recovery plan defining a data relationship between a source node and a failover node configured to replicate data of the source node ([col. 13, ls. 35-41] recovery plans are displayed in a recovery plan list and are graphically distinguished from each other based on status [FIG. 5] [col. 7, ls. 38-64] selection of a disaster recovery plan to execute and displays a first animated progress indicator in first region representing termination of one or more computing nodes at first site [col. 8, ls. 8-25] e.g. computing nodes within the associated business unit [col. 10, ls. 26-43] recovery plan specifying that computing nodes from first site are to be transferred to second site [col. 5, ls. 26-41] transfer referred to as a “failover” operation).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Gauvin in view of Towstopiat to have represented a particular node plan that defines relationships between two or more of the plurality of entities according to the particular node plan in each item of the plurality of items. One of ordinary skill in the art would have been motivated to do so to display recovery plans in a list and graphically distinguish them from each other based on status, where recovery plans specify the computing nodes that are to be transferred  (Towstopiat, [col. 8, ls. 8-25] [col. 10, ls. 26-43] [col. 13, ls. 35-41]).
Regarding claim 12, Gauvin-Towstopiat disclose:
The system of Claim 8, set forth above, wherein: 
Gauvin discloses:
each entity of the plurality of entities is a node in a multi-node computer system ([col. 10, ls. 9-26] resources that can be graphically managed include both software resources such as application programs as well as remote physical devices such as servers, hosts, data storage systems, network switches, disks, database applications, software entities, or other entities upon, or in which those software applications operate); and 
each item of the plurality of items is a data node ([col. 10, ls. 27-41] e.g. host elements, storage elements, connectivity elements).
Regarding claim 13, Gauvin-Towstopiat disclose:
The system of Claim 8, set forth above, wherein: 
Gauvin discloses:
highlighting the particular set of entity representations involves highlighting the particular set of entity representations in a first way ([col. 32, ls. 17-41] e.g. certain host adapter ports highlighted with coupling conditions 272 shown in bold (i.e. a first way) or different color links to indicate (i.e. indicators) that these coupling conditions are part of a zone selected by the user between the host elements 171 and the connectivity element 181-1 and its associated ports, likewise, between the connectivity element 181-1 and the storage element 195 that corresponds to a port within a storage device represented by the storage elements 191, and the resource manager 120 has highlighted the coupling condition links 272 to illustrate that these elements within the network topology view 200 are part of the zone 260 selected by the user (i.e. relationship defined by the first item, a particular zone set)); 
each item of the plurality of items has a second relationship with zero or more of the plurality of nodes ([col. 10, ls. 27-41] e.g. host elements, storage elements, connectivity elements [col. 11, ls. 58-col. 12, ls. 14] e.g. all host related devices (i.e. defining relationships between two or more of the elements to be displayed, e.g. related as hosts, related as storages, connectivity (see [col. 32, ls. 17-41] zone sets, e.g. particular zone set 260, wherein collection of zone sets, 261, 262 have different relationships and 261/262 will have a different relationships with the nodes than 260) etc.)); and
wherein the second relationship is a different type of relationship than the first relationship ([col. 32, ls. 17-41] [FIG. 13] zone sets, e.g. particular zone set 260, wherein collection of zone sets 261, 262 have different relationships and 261/262 will have a different relationships with the nodes than 260) etc. (i.e. active zone set 261, particular active zone set 260, and 262, e.g. planned zone sets, planned zones, switches, unzoned ports, etc.)).  
Regarding claim 14, Gauvin-Towstopiat disclose:
The system of Claim 13, set forth above, 
Gauvin discloses:
further comprising sequences of instructions ([col. 12, ls. 27-col. 13, ls. 5] memory system 112 (of computerized device 110) encoded with a resource manager application 120-1 representing software code such as data and/or logic instructions (e.g. stored in the memory or on another computer readable medium)), which when executed by the processor ([col. 12, ls. 27-col. 13, ls. 5] processor 113 can access the memory system 112 via the interconnection system 111 in order to launch, run, execute, interpret or otherwise perform the logic instructions of the resource manager application 120-1 in order to produce the resource manager process 120-2), cause the processor to: 
responsive to the first user input, automatically highlight a second set of entity representations in the graphical display in a second way ([col. 32, ls. 17-41] e.g. certain host adapter ports highlighted with coupling conditions 272 shown in bold or different color links (i.e. in a second way) to indicate (i.e. indicators) that these coupling conditions are part of a zone selected by the user between the host elements 171 and the connectivity element 181-1 and its associated ports, likewise, between the connectivity element 181-1 and the storage element 195 that corresponds to a port within a storage device represented by the storage elements 191, and the resource manager 120 has highlighted the coupling condition links 272 to illustrate that these elements within the network topology view 200 are part of the zone 260 selected by the user (i.e. relationship defined by the first item, a particular zone set)); 
wherein the second way is different than the first way ([col. 32, ls. 17-41] wherein highlighted in bold is a first way and highlighted in different color links is a second way); and
-29-wherein the second set of entity representations is a set of entity representations that correspond to the one or more entities that have the second relationship with the item that corresponds to the particular item entry ([col. 10, ls. 27-41] e.g. host elements, storage elements, connectivity elements [col. 11, ls. 58-col. 12, ls. 14] e.g. all host related devices (i.e. defining relationships between two or more of the elements to be displayed, e.g. related as hosts, related as storages, connectivity (see [col. 32, ls. 17-41] zone sets, e.g. particular zone set 260, wherein collection of zone sets 261, 262 have different relationships and 261/262 will have a different relationships with the nodes than 260) etc.)).
Regarding claims 1 and 15, they do not further define nor teach over the limitations of claim 8, therefore, claims 1 and 15 are rejected for at least the same reasons set forth above as in claim 8.
	Regarding claims 2, 5-6 and 16, 19-20, they do not further define nor teach over the limitations of claims 9, 12-13, therefore, claims 2, 5-6 and 16, 19-20 are rejected for at least the same reasons set forth above as in claims 9, 12-13.
	Regarding claim 7, it does not further define nor teach over the limitations of claim 14, therefore, claim 7 is rejected for at least the same reasons set forth above as in claim 14.
Claims 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gauvin-Towstopiat in view of Sancheti (US-10210048-B2).
Regarding claim 11, Gauvin-Towstopiat disclose:
The system of Claim 8, set forth above, wherein: 
Gauvin discloses:
each entity of the plurality of entities is a node in a multi-node computer system ([col. 10, ls. 9-26] resources that can be graphically managed include both software resources such as application programs as well as remote physical devices such as servers, hosts, data storage systems, network switches, disks, database applications, software entities, or other entities upon, or in which those software applications operate); and 
Gauvin does not disclose:
each item of the plurality of items is a virtual machine snapshot defining a data relationship between a source node containing data corresponding to a primary implementation of a virtual machine and one or more destination nodes containing copies of the implementation of the virtual machine. 
However, Sancheti discloses:
each item of the plurality of items is a virtual machine snapshot defining a data relationship between a source node containing data corresponding to a primary implementation of a virtual machine and one or more destination nodes containing copies of the implementation of the virtual machine ([FIG. 6] [col. 55, ls. 4-20] interface presents to a user a list of virtual machine snapshots, e.g. virtual machine to which each snapshot corresponds, and the storage path where the snapshot copy is located (i.e. the storage device/volume/etc.) [col. 56, ls. 37-50] e.g. snapshot copy operation for a selected one or the plurality of virtual machines).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Gauvin in view of Sancheti to have had each item of the plurality of items being a virtual machine snapshot. One of ordinary skill in the art would have been motivated to do so to have interfaces through which users and system processes can retrieve information about the status of snapshot and backup copying and other information management operations (Sancheti, [col. 53, ls. 46-55]). 
Regarding claims 4 and 18, they do not further define nor teach over the limitations of claim 11, therefore, claims 4 and 18 are rejected for at least the same reasons set forth above as in claim 11.
Claim(s) 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gauvin-Towstopiat in view of Porter (US-20060026509-A1).
Regarding claim 22, Gauvin-Towstopiat disclose:
The system of Claim 8, set forth above, 
Gauvin discloses:
further comprising sequences of instructions ([col. 12, ls. 27-col. 13, ls. 5] memory system 112 (of computerized device 110) encoded with a resource manager application 120-1 representing software code such as data and/or logic instructions (e.g. stored in the memory or on another computer readable medium)), which when executed by the processor ([col. 12, ls. 27-col. 13, ls. 5] processor 113 can access the memory system 112 via the interconnection system 111 in order to launch, run, execute, interpret or otherwise perform the logic instructions of the resource manager application 120-1 in order to produce the resource manager process 120-2), cause the processor to: 
Gauvin does not explicitly disclose:
receive, at the computing device, second user input that selects a particular entity representation in the graphical display; and 
responsive to the second user input, automatically highlight a particular set of item entries in the list display; 
wherein the particular set of item entries is a set of item entries that correspond to one or more items that have a relationship with the entity that corresponds to the particular entity representation.
However, Porter discloses:
receive, at the computing device, second user input that selects a particular entity representation in the graphical display ([0036] selecting one or more components on the map view); and 
responsive to the second user input, automatically highlight a particular set of item entries in the list display ([0036] selecting one or more components on the map view may cause those items to appear selected on the hierarchical view, thereby showing the hierarchical relations of the selected component, wherein appearing selected is equated to highlighting the items to show relations of the selected component); 
wherein the particular set of item entries is a set of item entries that correspond to one or more items that have a relationship with the entity that corresponds to the particular entity representation ([0036] selecting one or more components on the map view may cause those items to appear selected on the hierarchical view, thereby showing the hierarchical relations (i.e. items having a relationship with the entity that corresponds to the particular entity representation) of the selected component, wherein appearing selected is equated to highlighting the items to show relations of the selected component).  
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Gauvin in view of Porter to have received a second input that selects a particular entity representation in the graphical display to highlight a particular set of item entries in the list display that correspond to one or more items that have a relationship with the entity that corresponds to the particular entity representation. One of ordinary skill in the art would have been motivated to do so to allow a selection of one or more components on the map view which may cause those items to appear selected on the hierarchical view to show the hierarchical relations (Porter, [0036]).
Regarding claims 21 and 23, they do not further define nor teach over the limitations of claim 22, therefore, claims 21 and 23 are rejected for at least the same reasons set forth above as in claim 22.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bluestone et al. (US-20160247246-A1) PLAN VISUALIZATION;
Duggan et al. (US-20160077919-A1) METHODS AND APPARATUS TO PERFORM SITE RECOVERY OF A VIRTUAL DATA CENTER;
Halim et al. (US-20090254593-A1) ONLINE-ASSISTED BACKUP AND RESTORE;
Lyadvinsky et al. (US-9471441-B1) SYSTEMS AND METHODS FOR BACKUP OF VIRTUAL MACHHINES;
Allen et al. (US-20040215764-A1) METHOD, SYSTEM, AND PROGRAM FOR RENDERING A VISUALIZATION OF AGGREGATIONS OF NETWORK DEVICES;
Anslow et al. (US-20030130821-A1) METHOD, SYSTEM, AND PROGRAM FOR RENDERING A VISUALIZATION OF NETWORK DEVICES;
Burr et al. (US-9148349-B1) DYNAMIC GRAPHICAL DISPLAY OF COMPONENTS IN A DATA STORAGE SYSTEM;
Benn et al. (US-7971094-B1) METHOD, SYSTEM AND APPARATUS FOR CREATING AND EXECUTING A FAILOVER PLAN ON A COMPUTER NETWORK;
Gao et al. (US-8386593-B1) COMPUTER AIDED NETWORK ENGINEERING SYSTEM, APPARATUS, AND METHOD;
Muthu et al. (US-20140022275-A1) SCALABLE MAP DISPLAYS;
Notari et al. (US-9781008-B1) VISUALIZATION OF DYNAMIC FABRIC AUTOOMATION NETWORK TOPOLOGY;
Lefebvre et al. (US-9503467-B2) NETWORK ANOMALY DETECTION;
Bielenberg et al. (US-20170111236-A1) VIRTUAL NETWORK MANAGEMENT;
Chitalia et al. (US-10728121-B1) DASHBOARD FOR GRAPHIC DISPLAY OF COMPUTER NETWORK TOPOLOGY.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex H. Tran whose telephone number is (571)272-8173.  The examiner can normally be reached on Monday-Friday 11AM-6PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Divecha B. Kamal can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alex H. Tran/Examiner, Art Unit 2453                                                                                                                                                                                         
/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453